

116 HRES 984 IH: Condemning Twitter’s partisan censorship of President Donald J. Trump.
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 984IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. Lamborn (for himself, Mr. Collins of Georgia, Mr. Biggs, and Mr. Banks) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONCondemning Twitter’s partisan censorship of President Donald J. Trump.Whereas the United States is founded upon the free exchange of ideas and the ability of all Americans to speak freely; Whereas there have been instances of apparent leftwing bias in Twitter and other California technology companies; Whereas there has been a demonstrated effort by Twitter to obstruct and interfere with President Trump’s ability to get his message through to the American people;Whereas Twitter has followed the lead of some in the biased news media and deemed themselves fact checkers as a smokescreen to lend its political tactics some false credibility;Whereas Twitter had previously agreed to provide a public social media platform free of censorship, but has not upheld its commitment;Whereas a Twitter staffer deactivated the Twitter account of the President of the United States in 2017 without a legitimate reason;Whereas a politically motivated Twitter staffer erroneously claimed that tweets from the President of the United States on May 27, 2020, contained misleading information;Whereas Twitter has improperly applied its new civic integrity policy, which protects the free speech of its users; Whereas Twitter’s new civic integrity policy standard has not been applied consistently across the Twitter platform; Whereas Twitter has continued its historic lack of transparency in its implementation of the civic integrity policy;Whereas the leader of Facebook, another large social media platform, publicly noted that privately owned social media platforms should not act as arbiter[s] of truth; Whereas, unimpeded by censorship, the President’s political challengers continue to use Twitter to promote their political platform and encourage voter participation while Twitter singles out the President’s account; Whereas the President has more than 80 million Twitter followers; andWhereas the President uses his Twitter account to communicate with the American public and bypass the often biased and discriminating reporting of the many in the news media: Now, therefore, be itThat the House of Representatives—(1)unequivocally condemns Twitter’s biased and unwarranted censorship of the President of the United States, Donald J. Trump;(2)strongly disapproves of Twitter’s partisan and politically motivated content moderation; and(3)demands that Twitter end its discriminatory practices and consistently protect the First Amendment rights of all Americans, including the President of the United States.